By the Court.
A motion for a rehearing was filed in this cause as follows: “Now comes the defendant in error by his attorneys, Burr & Marshall, and upon the grounds stated in the brief for a rehearing, and substantiated by the additional portion of the record, both herewith filed, moves the court to grant a rehearing of this action, and for such other further or different relief in the premises as this court may deem just.”
Rule 16 provides that: “A motion for a rehearing may be filed as of course at any time within thirty days from the filing of the opinion of the court in the case. Such motion must distinctly specify the ground upon which it is based, and be accompanied by a printed brief of the argument of counsel, and the authorities cited in its support,” etc.
A motion is a pleading, and as such goes upon the record, but a brief is supposed to contain merely the argument of counsel and the authorities in support of the motion. The motion must contain the reasons why a rehearing is desired, so that if it is sustained, the adverse party may be advised of the questions to be reconsidered on the rehearing. Under the code a motion must distinctly specify the object sought. The motion in this case is too indefinite to justify the court in granting a rehearing. It must therefore be overruled.
Motion overruled.